Exhibit 10.1

 

Picture 1 [plpm-20150331ex10153e545g001.jpg]

 

February 19, 2014

 

 

Via Hand Delivery

 

Philip Beck

 

Re:Terms of Separation

 

Dear Philip:

 

This letter confirms the agreement (this “Agreement”) between you and Planet
Payment, Inc. (the “Company”), concerning your separation from the Company, and
hereby offers you certain benefits to which you would otherwise not be entitled,
conditioned upon your provision of a general release of claims and covenant not
to sue in favor of the Company and your other promises herein.  You and the
Company shall collectively be referred to as the “Parties.”

Whereas, the Parties entered into that certain Executive Retention Agreement
dated February 9, 2010 (the “Retention Agreement”), through which you were
employed by the Company as its Chief Executive Officer;

Whereas, the Parties have agreed to the terms of your separation from the
Company as Chief Executive Officer and your continuing as Chairman of the Board
of Directors of the Company (the “Board”) and a consultant to the Company as
more fully set forth below;

Whereas, the Parties desire to fully and finally discharge, compromise, settle,
and resolve any and all disputes, claims or controversies between the Parties,
including those arising from or related to the Retention Agreement and your
separation from the Company;

Whereas, the Parties expressly acknowledge that the Retention Agreement and the
separation benefits set forth therein are superseded and replaced in full by
this Agreement; and

Now, therefore, the Parties enter into this Agreement under the following terms:

1.         Separation Date:  February 19, 2014 is your last day of employment
with the Company (the “Separation Date”).

2.         Final Pay:  By your signature below, you acknowledge that on or prior
to the Company’s next regularly-scheduled payroll date (currently scheduled for
February 28, 2014),  (a) the Company will pay you for all earned wages and
accrued and unused paid time off, and (b) the Company will reimburse you for
reasonable and necessary business expenses due you by the Company as of the
Separation Date.  The Company will pay all reasonable and necessary business
expenses on the Company’s American Express card in the ordinary course of
business.

 

 

--------------------------------------------------------------------------------

 

 

Philip Beck

Page 2

 

Attached as Exhibit A to this Agreement is certain information regarding final
payment and other benefits that will cease as of the Separation Date.

3.         Separation Benefits:  In exchange for your agreement to the general
release and waiver of claims and covenant not to sue set forth below and your
other promises herein, and following the Effective Date of this Agreement
(defined below), the Company agrees to provide you with:

(a) Severance:  The Company will pay you the aggregate gross amount of $370,000,
less applicable and required state and federal payroll deductions, which equals
twelve (12) months of your base salary as of the date of this Agreement (the
“Severance”).  The Severance shall be paid according to the following schedule:
(i) a payment of $92,500 shall be paid within ten (10) calendar days following
the Effective Date of this Agreement (the “Initial Payment”); and (ii) payments
of $92,500 shall be paid within ten (10) calendar days following the three-month
anniversary of the Separation Date (i.e., May 19, 2014), six-month anniversary
of the Separation Date (i.e., August 19, 2014) (the “Six Month Anniversary Date”
and such payment, the “Six Month Anniversary Payment”) and nine-month
anniversary of the Separation Date (i.e., November 19, 2014) (the “Nine Month
Anniversary Date” and such payment, the “Nine Month Anniversary Payment”);
provided, that, if any payment would occur later than March 15, 2015 then all
such payments shall be made on March 15, 2015. 

(b) Service on Board:  You agree and acknowledge that you shall continue to
serve as Chairman of the Board until such time as the Board determines to elect
another director as Chairman of the Board.  You also agree and acknowledge that
the Board shall have sole and unfettered discretion as to whether it will
nominate you for election to the Board at any future annual meeting of the
Company’s stockholders.  During your service on the Board as a director,  (i)
you will be paid in accordance with the Company’s cash and equity compensation
policy for non-employee directors as in place and approved by the Board from
time to time (for the avoidance of doubt, if you continue to serve on the Board
immediately following the Company’s 2014 annual stockholder meeting, you will
receive an equity award in the form and in an amount equal to the equity awards
granted to other non-employee directors (in an amount consistent with and not
less than a continuing director and not a “new” non-employee director) and you
will not receive any equity awards for your services as a non-employee director
for the period of time between the Separation Date and the Company’s 2014 annual
stockholder meeting), (ii) the Company will reimburse your customary and
reasonable travel expenses in attending meetings of the Board,  (iii) you will
retain your Company-issued cell phone, two phone numbers identified and mutually
agreed between you and the Company, and your Mac Air laptop (the “Retained
Items”) and (iv) your Company e-mail will remain active.

(c) COBRA:  Upon your timely election to continue your existing health benefits
under COBRA, and provided, however, that (i) you constitute a qualified
beneficiary, as defined in Section 4980(B)(g)(1) of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) you elect continuation coverage within
the time period prescribed pursuant to COBRA, and consistent with the terms of
COBRA and the Company’s health insurance plan, the



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 3

 

Company will pay the insurance premiums to continue your existing health
benefits through August 30, 2015.  You will thereafter be responsible for the
payment of COBRA premiums (including, without limitation, all administrative
expenses) for any remaining COBRA period.  Notwithstanding the foregoing, in the
event that the Company determines, in its sole discretion, that the Company may
be subject to a tax or penalty pursuant to Section 4980 of the Code as a result
of providing some or all of the payments described in this Section 3, the
Company will pay you an amount in cash equal to each remaining COBRA premium as
taxable compensation in monthly installments.

(d) Consultancy:  Following the Separation Date, the Company agrees to engage
you as a consultant (the “Consultancy”).  During the Consultancy, you agree to
make yourself reasonably available to provide transitional services for the
days, amount of time and services as expressly requested by the Company’s Chief
Executive Officer in writing and to which you agree, for which the Company will
compensate you at the rate of $2,000 per day of service plus necessary travel
expenses and other business expenses reasonably incurred in the performance of
such services, all such expenses as approved in advance in writing by the
Company’s Chief Executive Officer, and you will be given access to those
internal systems as the Company’s Chief Executive Officer determines are
necessary to the provision of your services.  You agree and acknowledge that the
Chief Executive Officer shall have sole and unfettered discretion as to whether
you will provide any transitional services, that there is no minimum hours per
month and that the Consultancy may be terminated by the Company at any time.

(e) Indemnification:  The terms of that certain Indemnification Agreement, dated
as of July 1, 2006, by and between you and the Company shall govern all claims
related to actions arising prior to the Separation Date to the fullest extent
permitted by law, and the Company shall continue to provide coverage under the
Company’s Directors and Officers Insurance Policy for not less than twenty-four
(24) months following the Separation Date under substantially the same terms in
effect immediately prior to the Separation Date.  Your Indemnification Agreement
shall continue in full force and effect and you shall be covered under the
Company’s Directors and Officers Insurance Policy for so long as you serve as a
director and a consultant of the Company and for such period thereafter as is
generally applicable to all other directors.

By signing below, you acknowledge that you are receiving the consideration
outlined in this Agreement in consideration for waiving your rights to claims
referred to in this Agreement and that you would not otherwise be entitled to
the consideration.    

4.         Return of Bonus:  During 2013, you received advanced payments of your
bonus in the aggregate gross amount of $120,000 (the “Bonus Amount”), which
payments were advances on your target bonus for 2013 subject to the achievement
of the specified corporate objectives necessary to earn such target
bonus.  $82,441.12 of the Bonus Amount was paid to you directly (the “Cash
Amount”) and $37,558.88 of the Bonus Amount was remitted to the taxing
authorities (the “Tax Amount”).  You agree and acknowledge that the Company did
not achieve all of the specific corporate objectives to earn the Bonus Amount
and in exchange for your receipt of the separation benefits set forth in Section
3, you agree to the following:



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 4

 

 (a)      repay the Cash Amount to the Company, within six (6) months following
the Effective Date of this Agreement; provided, that, (i) if any part of the
Cash Amount remains unpaid as of the Six Month Anniversary Date, then the
Company shall reduce the Six Month Anniversary Payment by the amount of such
unpaid Cash Amount and (ii) after the application of clause (i), if any part of
the Cash Amount remains unpaid as of the Nine Month Anniversary Date, then the
Company shall reduce the Nine Month Anniversary Payment by the amount of such
unpaid Cash Amount; and

(b)      file your tax returns in a manner consistent with the Company with
respect to the treatment of the Bonus Amount, Cash Amount and Tax Amount and to
not make any filings or otherwise correspond with the tax authorities with
respect to the Bonus Amount, Cash Amount and Tax Amount unless approved by the
Company.

5.         Equity: 

(a)      Outstanding Options.  Your outstanding options to purchase shares of
the Common Stock granted under the Company’s 2006 Equity Incentive Plan and 2012
Plan (the “Stock Options”) shall accelerate in full and become fully vested as
of the Separation Date and the Exercise Period (as defined in the 2006 Equity
Incentive Plan and the 2012 Plan) shall be extended so as to expire on the
shorter of (a) three (3) years, or (b) the remaining term applicable to such
options option, both (a) and (b) as measured from the date that you cease to
provide services to the Company as a director and consultant.

(b)      Outstanding Restricted Stock.  The restricted shares of Common Stock
granted pursuant to that certain Long-Term Incentive Restricted Stock Agreement,
dated as of July 26, 2011 (the “Restricted Stock Agreement”) shall remain
outstanding and the terms of the Restricted Stock Agreement shall remain in full
force and effect without any modification or amendment as a result of the
execution and effectiveness of this Agreement. For the avoidance of doubt, you
hereby agree and acknowledge that, as of the Separation Date, 35% of the Shares
(as defined in the Restricted Stock Purchase Agreement) subject to the
Restricted Stock Agreement shall be forfeited and subject to the Repurchase
Option (as defined in the Restricted Stock Agreement), on a pro rata basis among
each of the four Performance Goals (as set forth in Section 3.2.2 of the
Restricted Stock Agreement),  and that the Company hereby exercises its
Repurchase Option at the price of $1.00 in the aggregate.    

(c)      New Restricted Stock Grant:  As you know, the Company is currently in a
close period and is therefore unable to enter into any dealing with you
regarding its securities. However, it is the Board's non-binding intention to,
subject to compliance with applicable laws and regulations, grant you 150,000
shares (the “Shares”) of the Company’s common stock (“Common Stock”) under the
Company’s 2012 Equity incentive Plan (the “2012 Plan”) at a purchase price per
share of $0.01 for a total purchase price of $1,000 (such amount to be offset
against the Initial Payment), which shall vest in full if (i) on or before May
31, 2015, the closing price of Common Stock on The NASDAQ Stock Market is equal
to or great than $6.00 per share of Common Stock (the “Per Share Target”) for 30
consecutive trading days and (ii) you are still serving as the Chairman of the
Board on the 30th consecutive day referred to in clause (i);



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 5

 

provided, that, upon the consummation of a Corporate Transaction (as defined in
the 2012 Plan) on or before May 31, 2015 (provided, that, you are still serving
as the Chairman of the Board as of such date), the Shares shall vest in full
only if (1) the consideration for the Corporate Transaction paid to each share
of the Common Stock is equal to or greater than to the Per Share Target or (2)
the Fair Market Value (as defined in the 2012 Plan) of the Common Stock
immediately following such Corporate Transaction is equal to or greater than the
Per Share Target.  It is the Board’s non-binding intent to authorize the
issuance of the Shares once the Company is in an open period and is able to do
so.

6.         Return of Company Property:  You hereby warrant to the Company that
you have returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control, except as expressly
permitted by this Agreement; provided, that, at the conclusion of your service
as a director you shall have the option to purchase your Company-issued cell
phone and Mac Air laptop for an aggregate purchase price of $100.00. 

7.         Proprietary Information:  You hereby acknowledge that you are bound
by the attached Confidentiality, Non-Disclosure and Invention Assignment
Agreement dated January 1, 2006 and attached as Exhibit B hereto (the “Invention
Assignment Agreement”) and that as a result of your employment with the Company
you have had access to the Company’s Confidential Information (as defined in the
Invention Assignment Agreement), that you will hold all Proprietary Information
in  strictest confidence and that you will not make use of such Proprietary
Information on behalf of anyone.  You further confirm that, other than as
expressly permitted by this Agreement (including, for the avoidance of doubt,
the Retained Items), you have delivered to the Company all documents and data of
any nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof,
and that the Invention Assignment Agreement shall continue to apply during the
term of your Consultancy; provided, that, all references to “Employee” therein
shall be deemed to apply to you as a consultant and Section 4(a) of the
Invention Assignment Agreement shall be replaced with the following:

“You hereby irrevocably assign to the Company all of your rights, titles and
interests in any and all Work Product created and/or generated by you
individually or in concert with others in the course of your rendition of
services to the Company in your capacity as a paid consultant.  You acknowledge
that all Work Product shall be the sole property of the Company to the maximum
extent permitted by applicable law and, to the extent permitted by law, shall be
treated as “work for hire” as if such work was undertaken by an employee, or
otherwise by a person for consideration.  The Company shall be the sole owner of
all intellectual property and similar or related rights in connection with the
Work Product.  You hereby assign to the Company and all right, title and
interest you may have or acquire in all Work Product, including, but not limited
to, those in foreign countries.  You further agree to assist the Company (at the
Company’s expense) in every reasonable way to obtain, from time to time, all
rights on said Work Product in any and all countries.  “Work Product” shall
include, but not be limited to, any and all contracts,





--------------------------------------------------------------------------------

 

 



Philip Beck

Page 6

 

proposals, files, studies, recommendations, presentation materials, work papers,
trade secrets, know-how research, techniques or strategies, analyses, models,
reports, forms, memoranda, notes, records, drawings, sketches, writings,
methods, lists, charts, designs, specifications, computer programs, software,
data, hardware, apparatus, processes, formulas, patent and trademark
applications, or other intellectual property, information or work product that
you alone or jointly with others may conceive, invent, discover, make, develop,
produce, modify or improve upon for the Company in pursuit of your activities
under this Agreement, whether during or after regular working hours.”

8.         General Release and Waiver of Claims: 

(a) The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options, equity or other ownership interest in the
Company, termination benefits or other compensation to which you may be entitled
by virtue of your employment with the Company or your separation from the
Company.  To the fullest extent permitted by law, you hereby release and waive
any other claims you may have against the Company and its owners, agents,
officers, stockholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, including, without limitation, claims under any
employment laws, including, but not limited to, claims of unlawful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, physical injury, emotional
distress, claims for additional compensation or benefits arising out of your
employment or your separation of employment, claims arising from or related to
the Retention Agreement, claims under Title VII of the 1964 Civil Rights Act, as
amended, the New York Human Rights Law and any other laws and/or regulations
relating to employment or employment discrimination, including, without
limitation, claims based on age or under the Age Discrimination in Employment
Act or Older Workers Benefit Protection Act, and/or claims based on disability
or under the Americans with Disabilities Act.

(b) You hereby acknowledge that you are aware of the principle that a general
release does not extend to claims that the releasor does not know or suspect to
exist in his or her favor at the time of executing the release, which, if known
by him or her, must have materially affected his or her settlement with the
releasee.  With knowledge of this principle, you hereby agree to expressly waive
any rights you may have to that effect.

(c) The Parties do not intend to release claims that may not be released as a
matter of law, including but not limited to claims for indemnity (including
under Section 3(e) of this Agreement), or any claims for enforcement of this
Agreement, the Stock Options or the Restricted Stock Agreement.  To the fullest
extent permitted by law, any dispute regarding the scope of this general release
shall be determined by an arbitrator under the procedures set forth in the
arbitration clause below.



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 7

 

9.         Covenant Not to Sue: 

(a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees which is based in whole or in part on any matter released by this
Agreement. 

(b) Nothing in this Section 9 shall prohibit you from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints.  However, you
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.

(c) Nothing in this Section 9 shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

10.         Nondisparagement:  You agree that you will not disparage Releasees
or their products, services, agents, representatives, directors, officers,
stockholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, with any
written or oral statement.  The Company agrees that its officers and members of
its Board (during such time as which they are serving as an officer of the
Company or a member of the Board) will not disparage you with any written or
oral statement.  Nothing in this Section 10 shall prohibit you or the Company
from providing truthful information in response to a subpoena, as required by
law or other legal process.

11.         Code Section 409A:  To the extent (a) any payments or benefits to
which you become entitled under this Agreement, or under any other agreement or
Company plan, in connection with your retirement or termination of employment
with the Company constitute deferred compensation subject to Section 409A of the
Code and (b) you are deemed at the time of such retirement or termination of
employment to be a “specified employee” under Section 409A of the Code, then
such payments shall not be made or commence until the earliest of (i) the
expiration of the six (6)-month period measured from the date of your
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) from the Company; or (ii) the date
of your death following such separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
Section 11 shall be paid to you or your beneficiary in one



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 8

 

payment (without interest).  Any retirement or termination of your employment is
intended to constitute a “separation from service” and will be determined
consistent with the rules relating to a “separation from service” as such term
is defined in Treasury Regulation Section 1.409A-1.  This Agreement shall be
interpreted and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from or
compliant with the requirements of Section 409A of the Code and applicable
regulations thereunder. It is intended that each installment of the payments
provided hereunder constitute separate “payments” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  It is further intended that payments
hereunder satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code (and any state law of similar effect)
provided under Treasury Regulations Section 1.409A-1(b)(4) (as a “short-term
deferral”) and Section 1.409A-1(b)(9) (as a “separation pay due to involuntary
separation”). To the extent any payment hereunder may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A of the Code under another provision of Section 409A of the
Code.  To the extent that any payment under this Agreement is subject to Section
409A of the Code and  ambiguous as to its compliance with Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 9

 

12.         Arbitration: 

(a)      Disputes Subject to Arbitration.  Any claim, dispute or controversy
arising out of this Agreement (other than claims relating to misuse or
misappropriation of the intellectual property of the Company), the
interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by a
sole arbitrator under the rules of the American Arbitration Association;
provided, however, that (a) the arbitrator shall have no authority to make any
ruling or judgment that would confer any rights with respect to the trade
secrets, confidential and proprietary information or other intellectual property
of the Company upon you or any third party; and (b) this arbitration provision
shall not preclude the Company from seeking legal and equitable relief from any
court having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s intellectual
property. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

(b)      Costs of Arbitration. All costs of arbitration, including your
reasonable attorney’s fees, will be borne by the Company, except that if you
initiate arbitration and the arbitrator finds your claims to be frivolous you
shall be responsible for his own costs and attorneys fees.

(c)      Site of Arbitration. The site of the arbitration proceeding shall be in
New York City, New York.

13.         Non-Competition Agreement:  You agree that the Non-Competition
Agreement, dated as of February 22, 2006, by and between you and the Company
(the “Non-Competition Agreement”), shall remain outstanding and the terms of the
Non-Competition Agreement shall remain in full force and effect without any
modification or amendment as a result of the execution and effectiveness of this
Agreement

14.         Attorneys’ Fees:  If any action is brought to enforce the terms of
this Agreement that is not subject to mandatory arbitration pursuant to Section
12 above, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

15.         No Admission of Liability:  This Agreement is not and shall not be
construed or contended by either party to be an admission or evidence of any
wrongdoing or liability on the part of Releasees, their representatives, heirs,
executors, attorneys, agents, partners, officers, stockholders, directors,
employees, subsidiaries, affiliates, divisions, successors or assigns or you.
 This Agreement shall be afforded the maximum protection allowable under
California Evidence Code Section 1152 and/or any other state or federal
provisions of similar effect.

16.         Complete and Voluntary Agreement:  This Agreement, together with
Exhibit A and Exhibit B hereto, constitute the entire agreement between you and
Releasees with respect to the subject matter hereof and supersede all prior
negotiations and agreements, whether written or oral, relating to such subject
matter, specifically including but not limited to the Retention



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 10

 

Agreement; provided, however, that this Agreement expressly does not supersede,
modify, amend or affect the Indemnification Agreement, the Invention Agreement
(except as expressly set forth in Section 7 herein), the Non-Competition
Agreement and the Restricted Stock Agreement.  You acknowledge that neither
Releasees nor their agents or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this Agreement for the purpose of inducing you to execute the
Agreement, and you acknowledge that you have executed this Agreement in reliance
only upon such promises, representations and warranties as are contained herein,
and that you are executing this Agreement voluntarily, free of any duress
or coercion. 

17.         Severability:  The provisions of this Agreement are severable, and
if any part of it is found to be invalid or unenforceable, the other parts shall
remain fully valid and enforceable.  Specifically, should a court, arbitrator,
or government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the Parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

18.         Modification; Counterparts; Electronic Signatures:  It is expressly
agreed that this Agreement may not be altered, amended, modified, or otherwise
changed in any respect except by another written agreement that specifically
refers to this Agreement, executed by authorized representatives of each of the
parties to this Agreement.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.  Execution of a
facsimile, PDF or other electronic signature (e.g., DocuSign, EchoSign) shall
have the same force and effect as execution of an original, and a copy of a
signature will be equally admissible in any legal proceeding as if an original.

19.          Review of Separation Agreement; Expiration of Offer:  You
understand that you may take up to twenty-one (21) days to consider this
Agreement and, by signing below, affirm that you consulted with an attorney
prior to signing this Agreement.  You also understand that you may revoke this
Agreement within seven (7) days of signing this document and that the benefits
to be provided to you pursuant to Section 3 will be provided only at the end of
that seven (7) day revocation period.  This offer shall expire following the
twenty-one (21) day review period.

20.         Effective Date:  This Agreement is effective on the eighth (8th) day
after you sign it and without revocation by you.

21.         Governing Law:  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York; provided, that, your right to
indemnification subject to Section 3(e) shall be governed by the laws of the
State of Delaware.



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 11

 

We appreciate your contributions to the Company.

 

 

 

Sincerely,

 

 

 

 

 

Planet Payment, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carl J. Williams

 

 

Name:

Carl J. Williams

 

 

Title:

President

 

 

READ, UNDERSTOOD AND AGREED

 

 

 

 

 

 

 

 

/s/ Philip Beck

 

Date:

February 19, 2014

Philip Beck

 

 

 

 





--------------------------------------------------------------------------------

 

 



Philip Beck

Page 12

 

EXHIBIT A

 

SALARY PAYMENT:  Your final salary payment in the gross amount of $4,269.24

 

VACATION PAY:  Your unused pro-rata vacation entitlement through the Separation
Date is eight (8) vacation days, consisting of 5 unused vacation days from 2013
plus 3 accrued but unused vacation days from 2014.  You will be paid your unused
vacation entitlement in the gross amount of $11,384.62, less all applicable
deductions required by law. 

 

LIFE INSURANCE:  Coverage under your present plan will end on the Separation
Date.  However, you can convert your basic life insurance to an individual
policy issued by Lincoln Financial Group.  If you are interested in an
individual policy, please complete the Lincoln Financial Group conversion form -
Group Policyholder:  Planet Payment, Group Policy Number - 000010185077 and mail
it as noted in the “Application for Conversion of Group Life Insurance – Section
A.  Employee/Member” section on the first page.  You became insured under the
Group Policy on January 1, 2014 and the group insurance for you terminated on
the Separation Date.  You will have 31 days from the Separation Date to notify
Lincoln Financial of your interest in converting your coverage.

 

FLEXIBLE SPENDING ACCOUNT with ADP:  If you have a balance in your 2013 and/or
the 2014 Plan, you will have 30 days from the Separation Date to submit for
reimbursement all eligible charges you incurred prior to your last day of
employment.  Any amounts remaining in your Flexible Spending Account after that
date, pursuant to Plan rules, will be forfeited to the Company.

 

401(k) PLAN:  As a participant of the 401(k) Plan, payroll deductions will end
with your last pay.  A distribution form which you may use to instruct
MassMutual to close or make a distribution from your 401(k) Plan account is
enclosed with this letter.  The completed form should be sent to Jane Yaeger,
Director, Human Resources, Planet Payment, Inc., 100 West Commons Blvd, Suite
200, New Castle, DE 19720, telephone number: (302) 221-6031, fax: (302) 689
4604, or email: jyaeger@planetpayment.com.  If you have any questions about your
Planet Payment 401(k) account  and/or your 401 (k) loan, please speak with a
representative at MassMutual by calling: Retirement Plan Information
Line1-800-854-0647, the Planet Payment Plan ID number is: 110523450.

 

Additionally, for any questions you may have regarding that portion of your
401(k) account that is held at Morgan Stanley Smith Barney, please contact
Alan.R.Greenberg@mssb.com, (516) 773-7235.

 

FUTURE ADDRESS & EMAIL CHANGES:  As it may be necessary for the Company to reach
you in the future, we request that you notify the Company if you change your
residence or email address.  All such notifications should be sent to Jane
Yaeger, Director, Human Resources, Planet Payment, Inc., 100 West Commons Blvd,
Suite 200, New Castle, DE 19720, (302) 221-6031, fax: (302) 689 4604 or email:
jyaeger@planetpayment.com. 



--------------------------------------------------------------------------------

 

 



Philip Beck

Page 13

 

EXHIBIT B

 

CONFIDENTIALITY, NON-DISCLOSURE AND INVENTION ASSIGNMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIALITY, NON-DISCLOSURE AND INVENTION ASSIGNMENT AGREEMENT

_Philip D. Beck___________________________ (the “Employee”), having an address
at ______________________________________ in his/her capacity as employee of
Planet Group, Inc. or one of its subsidiaries (collectively the “Discloser”),
shall have access to information relating to the Discloser, as defined
below.  Such information relates to certain business activities, services and
products of Planet Group, Inc., and its subsidiaries (“the Business”) including
but not limited to, the payment processing business of Discloser.  For the
purpose of permitting and enabling Employee to perform his/her duties, for the
Discloser, Discloser has agreed to disclose to Employee, and allow the Employee
to have access to certain confidential information concerning the Business, upon
the terms and conditions set forth herein.

In consideration of the Discloser agreeing to disclose and allow access to the
Confidential Information (as hereinafter defined) to Employee, Employee hereby
agrees as follows:

1.



The term “Confidential Information” means all of the information and/or data
disclosed by Discloser and/or its officers, shareholders or agents to Employee
orally, in writing, by computer or other medium, by demonstration, by supply of
samples and parts or in any other manner, or otherwise accessible to the
Employee, concerning the Business or its clients, including but not limited to
computer programming and software, Company products and services, systems,
functionality, designs, hardware, parts, concepts, specifications, features,
techniques, plans, marketing, sales, performance, cost, pricing, supplier and
customer information, credit and debit cardholder information, data, tables,
schedules, contracts and other information concerning the Discloser and its
clients that is not otherwise publicly accessible, including all information
received by the Company from third parties which is subject to an obligation of
confidentiality.

2.



Employee acknowledges that the Business and the Confidential Information are
valuable, special, and unique assets of Discloser or comprises information which
the Discloser has a duty to keep confidential, whether by contract, law,
regulations or otherwise, and Employee agrees to keep all of the Confidential
Information in strict confidence, and will not at any time without the prior
written consent of the Discloser:

b.



Disclose, use, copy, distribute or disseminate any of the Confidential
Information to any third person, or permit any third person to examine, use or
derive benefit from the Confidential Information;

Use, directly or indirectly, any of the Confidential Information otherwise than
for the purpose of performing his/her duties as an employee of the
Company.  Without prejudice to the generality of the foregoing, in the event
that for whatever reason the employment is terminated, Employee shall have no
right to utilize any of the Confidential Information or any evaluation thereof
for any purpose whatsoever, nor to derive any benefit thereof, nor shall
Employee have any rights whatsoever in respect thereof and Employee shall upon
demand by the Discloser return to it all information, documents, disks, or other
media, samples and parts and all copies thereof which contain or incorporate any
part of the Confidential Information.



--------------------------------------------------------------------------------

 

 

3.



Employee acknowledges that he/she has received and read a copy of the Company’s
Information Security Policy and Procedures, a copy of which is attached
hereto.  Employee agrees that it shall at all times comply with the Information
Security Policy and Procedures from time to time in force. 
Employee acknowledges that breach of this policy or any other provision of this
Agreement may be grounds for immediate dismissal.

4.



All ideas, concepts, information, and written material disclosed to Employee by
the Company, or acquired from a customer or prospective customer of the Company,
are and shall remain the sole and exclusive property and proprietary information
of the Company or such customers, and are disclosed in confidence by the Company
or permitted to be acquired from such customers in reliance on Company’s
agreement to maintain them in confidence and not to use or disclose them to any
other person except in furtherance of Company’s business.

c.



Any and all inventions, discoveries, improvements, or creations (collectively
“Creations”) which Employee has conceived or made or may conceive or make during
the period of employment in any way, directly or indirectly, connected with the
Company shall be the sole and exclusive property of the Company.  The Employee
agrees that all copyrightable works created by Employee or under the Company’s
direction in connection with the Company’s business are “works made for hire”
and shall be the sole and complete property of the Company and that any and all
copyrights to such works shall belong to the Company.  To the extent such works
are not deemed to be “works made for hire,” Employee hereby assigns all
proprietary rights, including copyright, in these works to the Company without
further compensation.

d.



Employee further agrees to (i) disclose promptly to the Company all such
Creations which Employee has made or may make solely, jointly, or commonly with
others, (ii) assign all such Creations to the Company, and (iii) execute and
sign any and all applications, assignments, or other instruments which the
Company may deem necessary in order to enable it, at its expense, to apply for,
prosecute, and obtain copyrights, patents or other proprietary rights in the
United States and foreign countries or in order to transfer to the Company all
right, title, and interest in said Creations.

5.



Notwithstanding anything to the contrary, no information shall be subject to the
restrictions against disclosure or use hereunder, if it is required to be
disclosed by any law or court of competent jurisdiction.

6.



This Agreement shall be governed by and construed in accordance with the laws of
the State of New York and Employee hereby submits to the exclusive jurisdiction
of the federal and State courts located in the State of New York, with respect
to any dispute or matter arising hereunder.

7.



Discloser shall be entitled to equitable relief, including injunction and
specific performance, in the event of any breach of any of the agreements made
herein by or on behalf of Employee.  Such remedies shall not be deemed to be the
exclusive remedies for any breach



--------------------------------------------------------------------------------

 

 

of this Agreement by Employee, but shall be in addition to all other remedies
available at law or in equity.

8.



The invalidity or unenforceability of any provision hereof shall not affect or
restrict the effectiveness of any other provision and any provision hereof which
is held invalid or unenforceable shall be deleted from this Agreement.

9.



The making of any agreement with Discloser shall not operate to relieve Employee
of any liability hereunder, arising out of any breach of the terms hereof
occurring prior to the making of such agreement.

AGREED & ACCEPTED this 1st day of January 2006

 

 

 

 

 

 

 

/s/ Philip D. Beck

 

 

Name:

 

 



--------------------------------------------------------------------------------